Citation Nr: 1607481	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  06-10 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for service-connected asthma.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to June 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In April 2010, the Board remanded the claim for additional development.  This claim has now returned to the Board for further adjudication.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran seeks entitlement to an initial rating in excess of 30 percent for his service-connected asthma.

In a January 2016 informal hearing presentation, the Veteran's representative argued that the Veteran should be entitled to a new examination given possible changes since his last VA examination in October 2013.  The representative also indicated that updated VA treatment records should be associated with the claims file.  

The Board notes that the passage of time alone does not vitiate a prior examination or mandate a new examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83   (2007); VAOPGCPREC No. 11-95 (1995).  The Veteran, however, is entitled to a new VA examination where there is evidence that suggests that there has been a material change in the condition since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC No. 11-95 (1995).  Accordingly, the Board finds that a remand is necessary in order to schedule the Veteran for a VA examination so as to determine the current nature and severity of his service-connected asthma.  Also, updated VA treatment records should be associated with the file pursuant to the duty to assist. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dated from July 2013 to date. 

2.  Schedule the Veteran for an examination to determine the current manifestations and severity of his service-connected asthma.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests must be accomplished, to include pulmonary function tests with pre and post-bronchodilator FVC and DLCO findings.  If the examiner determines that post-bronchodilator studies should not be done, he/she must state why not.  The examiner should also provide an opinion in regard to the Veteran's maximum exercise capacity and the degree of impairment due to the service-connected asthma.  A complete rationale for all opinions expressed must be given.

3.  Thereafter, readjudicate this claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




